DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
Claim 21 has been amended as follows:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mason Startz (Reg. #78,106) on January 12, 2022.

The application has been amended as follows: 
In the claims:

21.       (Amended)  A gas turbine engine, comprising:
a rotor blade stage, the rotor blade stage including a plurality of circumferentially spaced rotor blades, each rotor blade having a tip;
a nozzle stage adjacent the rotor blade stage, the nozzle stage including a plurality of circumferentially spaced nozzles, each nozzle extending radially outward from an inner band; and
a shroud having: 
a forward end positioned radially outward from each tip of the circumferentially spaced rotor blades, and
an aft end positioned radially outward from the inner band of the nozzle stage, an outer nozzle end of each nozzle of the plurality of circumferentially spaced nozzles extending through the aft end such that the outer nozzle end of each nozzle extends radially outward beyond an outer surface of the shroud; and

wherein the shroud extends axially from the forward end to the aft end, the forward end positioned [[at]] forward of a leading edge of each of the plurality of circumferentially spaced rotor blades and the aft end positioned [[at]] aft of a trailing edge of each nozzle of the plurality of circumferentially spaced nozzles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AARON R EASTMAN/Primary Examiner, Art Unit 3745